DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 08/20/2019 for application number 16/545,329.
2.    	Claims 1 -20 are presented for examination. Claims 1, 11 and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11-12, 16 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. Pub. 2013/0283168) hereinafter Brown.


Regarding claim 1, Brown teaches, A computer-implemented method comprising: 
receiving, from a user over a virtual interface, a message that includes a prompt (Brown; as shown in figure 3 wherein user originated dialog representation wherein user entered “What is the weather like in Cobo San Lucas?” ; paragraph 99); 
identifying a language imperfection associated with the user (Brown; as user entered “Cobo San Lucas” instead of “Cabo San Lucas” ; paragraph 99); and 
generating a reply to the prompt over the virtual interface that includes the language imperfection (Brown; in response to mistyped “Cobo” assistant reply with clarification “did you mean? Cabo San Lucas or Cobo San Lucas; paragraph 99).

Regarding claim 5, Brown teaches all of the claim 1. Brown further teaches,

wherein the generated reply includes the language imperfection in response to determining that the language imperfection matches a seriousness of the prompt 

Regarding claim 6, Brown teaches all of the claim 1. Brown further teaches,

wherein the reply is a first reply, further comprising generating a second reply to the prompt that corrects the language imperfection (Brown; user select a 1st clarification element with correct spelling as “Cabo”; paragraph 99).

Regarding claim 7, Brown teaches all of the claim 1. Brown further teaches,

wherein the language imperfection includes at least one of a typographical error, a grammatical error, and a mathematical error (Brown; as shown in figure 3, user entered dialog representation “What is the weather like in Cobo San Lucas?” (Cobo mistyped and it should be Cabo; paragraph 99).

Claim 11 is system claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, the Brown teaches a processor (Brown; fig. 1; processor 128; paragraph 76); and a memory (Brown; fig. 1; memory 132; paragraph 76) in communication with the processor (Brown; fig. 1; processor 128; paragraph 76), the memory (Brown; fig. 1; memory 132; paragraph 76) 

Claim 12 is system claim that corresponding to the method of claim 7 above. Therefore they are rejected for the same reason as claim 7 above.

Claim 16 is computer program product claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, the Brown teaches a computer readable storage medium (Brown; fig. 1; memory 132; paragraph 76) having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 

Claim 19 is computer program product claim that corresponding to the method of claim 7 above. Therefore they are rejected for the same reason as claim 7 above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Pub. 2013/0283168) hereinafter Brown in view of Bhogal et al. (U.S. Pub 2012/0260339) hereinafter Bhogal.


Regarding claim 2, Brown teaches all of the claim 1. Brown does not teach expressly,

wherein identifying the language imperfection includes analyzing one or more messages received from the user over the virtual interface, the one or more messages including a prior utilization of the language imperfection by the user.
However, Bhogal teahes,
wherein identifying the language imperfection includes analyzing one or more messages received from the user over the virtual interface, the one or more messages including a prior utilization of the language imperfection by the user (Bhogal; at step 655, commonly misspelled words identify in past communications with the legitimate source are compared with words in electronic message (legitimate source as user previously misspelled in electronic message); paragraph 49).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Bhogal’s technique of identify the user misspelled in past 

Regarding claim 3, Brown teaches all of the claim 1. Brown does not teach expressly,

wherein identifying the language imperfection includes analyzing one or more messages sent by the user over one or more social media platforms, the one or more messages including a prior utilization of the language imperfection by the user.
However, Bhogal teaches,
wherein identifying the language imperfection includes analyzing one or more messages sent by the user over one or more social media platforms, the one or more messages including a prior utilization of the language imperfection by the user (Bhogal; at step 655, commonly misspelled words identify in past communications with the legitimate source are compared with words in electronic message (email communication as social media platform where user can communicate with each other and legitimate source as user previously misspelled in electronic message); paragraph 49).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Bhogal’s technique of identify the user misspelled in past communication to modify misspelled words in text messaging and assistant response of Brown. The motivation for doing so would have been to efficiently provide a clue of .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Pub. 2013/0283168) hereinafter Brown in view of Bhogal et al. (U.S. Pub 2012/0260339) hereinafter Bhogal and further in view of Hildebrand (U.S. Pub 2020/0274838) .

Regarding claim 4, Brown teaches all of the claim 1. Brown does not teach expressly,
identifying one or more messages sent to the user over one or more social media platforms, the one or more messages including a prior utilization of the language imperfection;
However, Bogal teaches,
identifying one or more messages sent to the user over one or more social media platforms, the one or more messages including a prior utilization of the language imperfection (Bhogal; at step 655, commonly misspelled words identify in past communications with the legitimate source are compared with words in electronic message (email communication as social media platform where user can communicate with each other and legitimate source as user previously misspelled in electronic message); paragraph 49).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Bhogal’s technique of identify the user misspelled in past 
Brown and Bhogal do not teach expressly,
identifying that the user did not have a negative reaction to receiving the one or more messages.  
However, Hildebrand teaches,
identifying that the user did not have a negative reaction to receiving the one or more messages (Hildebrand; as shown in figure 5, wherein the GUI 510 shows the positive emotion indicator 511, which is indicative of type of emotion, e.g., positive emotion, felt by the recipient in reading the message from the first user 126; paragraph 27).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hildebrand’s technique of displaying positive emotion on received message to modify misspelled words in text messaging and assistant response, and identify the user misspelled in past communication of Brown and Bhogal. The motivation for doing so would have been to efficiently spreading a positive emotion to other user to improve relationship in social network.



Claims 8-9, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Pub. 2013/0283168) hereinafter Brown in view of Chin et al. (U.S. Pub 2001/0029455) hereinafter Chin and further in view of Murphu et al. (U.S. Pub 2004/0048232) hereinafter Murphy.

Regarding claim 8, Brown teaches all of the claim 1. Brown does not teach expressly,
receiving, from the user, a second message that includes a negative response to the language imperfection; 
modifying the association of the language imperfection and the user; 
receiving, from the user, a third message that includes a second prompt that is similar to the first prompt; and 
generating a second reply to the second prompt that does not include the language imperfection
However, Chin teaches,
receiving, from the user, a second message that includes a negative response to the language imperfection (Chin; user who receives an incomprehensible (language imperfection) message, send a message to sender that needed to rephrase the message and resend the message that easily understand; paragraph 187).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Chin’s technique of recipient of message receive a unclear message and requesting another clear message to modify misspelled words in text messaging and assistant response of Brown. The motivation for doing so would have 

Brown and Chin do not teach expressly,
modifying the association of the language imperfection and the user; 
receiving, from the user, a third message that includes a second prompt that is similar to the first prompt and 
generating a second reply to the second prompt that does not include the language imperfection
However, Murphy teaches,
modifying the association of the language imperfection and the user (Murphy; user prompted to enter correct password and user enter corrected password to access services; paragraph 56); 
receiving, from the user, a third message that includes a second prompt that is similar to the first prompt (Murphy; user provide corrected password in response to error message regarding incorrect password entered (third message as resend correct password); paragraph 56); and 
generating a second reply to the second prompt that does not include the language imperfection (Murphy; user provide corrected password in response to error message regarding incorrect password entered (second reply from user to enter corrected password without misspelled password); paragraph 56).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Murphys technique of provide correct password in 

Regarding claim 9, Brown teaches all of the claim 1. Brown does not teach expressly,
identifying a severity of the language imperfection, wherein the generated reply includes the language imperfection at the identified severity 
However, Murphy teaches,
identifying a severity of the language imperfection, wherein the generated reply includes the language imperfection at the identified severity (Murphy; user provide corrected password in response to error message regarding incorrect password entered (third message as resend correct password); paragraph 56); and 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Murphys technique of provide correct password in response to entered misspelled password to modify misspelled words in text messaging and recipient response, and assistant of message receive a unclear message and requesting another clear message of Brown and Chin. The motivation for doing so would have been to improving the security of the system when misspelled credential provided.


Claims 13-14: they are system claims that corresponding to the method of claims 9 and 8 above. Therefore they are rejected for the same reason as claims 9 and 8 above.

Claims 17-18: they are system claims that corresponding to the method of claims 8-9 above. Therefore they are rejected for the same reason as claims 8-9 above.



Claims 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Pub. 2013/0283168) hereinafter Brown in view of Caldwell et al. (U.S. Pat. 9,143,907) hereinafter Caldwell and further in view of   Feuz et al. (U.S. Pub 2020/0050788) hereinafter Feuz.

Regarding claim 10, Brown teaches all of the claim 1. Brown does not teach expressly,
compiling a profile of the user that includes at least one preference associated with the user; 
identifying the first language imperfection and a second language imperfection; and 
However, Caldwell teaches,
compiling a profile of the user that includes at least one preference associated with the user (Caldwell;  user account includes user profile with user preferences such as sports packages, movie packages, kids packages and appropriate 
identifying the first language imperfection and a second language imperfection (Caldwell; SMS text message recites “Jeff here—I'm sunning myself on vacation—don't bug me” or “I'm in Vegas baby!!!”  indicate that user have a positive and negative reaction in the text message as user is enjoying in sunny weather and also user having a negative reaction as he dowesn’t want to bug by anyone (first language imperfection as positive reaction and second language imperfection as negative reaction); col 11 line 4-8).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Caldwell’s technique of identifying the positive and negative reaction with the SMS message to modify misspelled words in text messaging and assistant response of Brown. The motivation for doing so would have been to enable user to provide roan end user privacy to indicate positive and negative mood.

Brown and Caldwell do not teach expressly,
identifying, using the profile, that the at least one preference opposes the second language imperfection, wherein generating the reply includes the first language imperfection and does not include the second language imperfection in response to identifying that the at least one preference opposes the second language imperfection.  
However, Feuz teaches,
identifying, using the profile, that the at least one preference opposes the second language imperfection, wherein generating the reply includes the first language imperfection and does not include the second language imperfection in response to identifying that the at least one preference opposes the second language imperfection (Feuz; user initiate input to automated assistant regarding what kind og books Sarah like such as science fiction and automated assistant reply to the user that Yes, Sarah appears to enjoy science fiction." As online media profile include information about books, movies, podcasts, etc. (here Sarah having a positive reaction oppose to negative reaction when read science fiction book); paragraph 125, further, user can engaged with automated assistant with a hardware button and/or virtual button (e.g., a tap, a long tap), an oral command (e.g., “Hey Automated Assistant”), and/or other particular user interface input; paragraph 43).  
`Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Feuz’s technique of automated assistant generate positive response to the user input based on the profile preferences to modify misspelled words in text messaging and assistant response, and identifying the positive and negative reaction with the SMS message of Brown and Caldwell. The motivation for doing so would have been to provide an quick and accurate response to the inquiry request to improve communication interface.

Claim 15 is system claim that corresponding to the method of claim 10 above. Therefore they are rejected for the same reason as claim 10 above.

Claim 20 is computer program product claim that corresponding to the method of claim 10 above. Therefore they are rejected for the same reason as claim 10 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Lau et al. (US 2014/0317495 A1) teaches plurality of users exchange text messaging and senders send with spelling mistake ([0017-0018], fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143